The first error assigned is that a common order was taken against the defendant in the court below, on the same rule day that the declaration was filed. On examining the law it appears that there is no provision therein respecting a. common order, and it also appearing, as far as the court has been able to obtain information, that entering a common order at the time of filing the declaration where the defendant does not appear, has been the general practice, which it might be very inconvenient to change. The second error, if one, the court think immaterial, and nothing more than a clerical mistake. Therefore, it is considered by the court that the judgment aforesaid be affirmed, and that the defendant, recover of the plaintiff his costs in this behalf expended, which is ordered to be certified to the said court.